Title: David Bailie Warden to Thomas Jefferson, 17 April 1809
From: Warden, David Bailie
To: Jefferson, Thomas


            Sir, Paris 17 april, 1809.
            I had the honor of writing to you, by Mr Purviance, the bearer of dispatches. I now beg leave to inclose, for your perusal, an analysis of tobacco, which you will please to present to the Philosophical Society of Philadelphia. As it is curious and interesting, it may be deemed worthy of a place in the next volume of their memoirs. The essence of tobacco, prepared in America, if allowed to enter France and other Countries, free of duty, might bring an immense fortune, to him who would have an exclusive right to its sale. It would seem, however, almost impossible, to succeed in this speculation, as a duty would be imposed as soon as the qualities of the liquor were ascertained—
            I hear that General Armstrong is appointed Minister at War. I hope to be able to send you some pamphlets by the vessel which is daily expected, and by which he will return. He seems to believe, that all intercourse, between our Country and this, will cease—at this awful moment, when the laws of nations are despised, and expediency substituted in place of morals, it will be exceedingly difficult to preserve a commercial connection with Europe. Much depends on the fate of Austria. It is believed here that she has numbers and courage. Her enemy, by the events of Spain, has lost much of moral, and of physical influence—He cannot, with safety, withdraw his forces from that Country—However, his hitherto matchless troops, aided by eighty thousand men, furnished by the Confederation of the Rhine, may still be victorious.
            I send, for your acceptance, a small packet of garden seeds. Messrs Humboldt, Lasteyrie, Thouin, Lacepede & bid me present you their affectionate Compliments—
            I am, Sir, with great esteem, Your very obedt and very humbl Servt David Bailie Warden
          